Citation Nr: 9928251	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 until May 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1997 of the St. Louis, Missouri 
Regional Office (RO) which recharacterized the service-
connected gastrointestinal disability as irritable bowel 
syndrome and confirmed and continued a 10 percent evaluation 
therefor. 

The Board notes that in correspondence to the RO received in 
July 1999, the veteran stated that he was satisfied with the 
rating determinations for all of the issues which were on 
appeal except for the decision with respect to his service-
connected irritable bowel syndrome.  Consequently, the only 
issue now before the Board is entitlement to an increased 
rating for irritable bowel syndrome.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Irritable bowel syndrome is manifested by recurring 
diarrhea occasionally alternating with constipation, without 
evidence of more or less constant abdominal distress.

3.  The evidence does not present a question of such medical 
complexity or controversy so as to warrant the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1 - 4.14, 4.114, 
Diagnostic Code 7319 (1998).

2.   An opinion from an independent medical expert is not 
warranted. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected gastrointestinal disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  It is asserted 
through his attorney that an advisory/independent medical 
opinion is warranted in this regard.

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim. 
38 U.S.C.A. § 5107(a).  The veteran has been afforded two 
recent VA examinations in this regard, to include diagnostic 
studies.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical history and findings pertaining to the 
disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran's service-connected irritable bowel syndrome is 
analogously rated as irritable colon syndrome under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 of the VA Rating Schedule.  See 
38 C.F.R. § 4.20, (1998).  Diagnostic Code 7319 provides for 
a 10 percent evaluation for an irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) which has moderate 
symptoms manifested by frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent evaluation requires 
severe symptoms manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The appellant filed for an increased rating for his service-
connected irritable bowel syndrome in March 1997.  He was 
afforded a VA psychiatric examination in May 1997 whereupon 
he spoke about his gastrointestinal symptomatology.  He 
stated that he was quite limited in terms of his activities 
because of problems with his digestive system.  He said that 
there were times when had intense urges to have a bowel 
movement and that if he was not near a latrine, he would have 
explosive uncontrolled diarrhea.  He indicated that this had 
limited his ability to work, travel out of town and to go on 
vacation because he felt uncomfortable going places he didn't 
know where the bathrooms were located. 

Upon VA general medical examination in May 1997, the veteran 
stated that he had recurring diarrhea of a "water brown" 
consistency which was stimulated by his memories of his 
combat experiences in Vietnam.  He related that any strong 
odor, particularly of a dead animal or stagnant water, would 
trigger bowel urgency.  He indicated that he currently had 
nocturnal urgency which had last occurred in February 1997.  
He said that this had interfered with his work as a self-
employed carpenter because when he had bowel urgency, he 
would have to stop work for an hour or two, or maybe miss an 
entire day of work until the situation resolved.  The veteran 
stated that he could not pinpoint any particular food that 
would stimulate his bowels, but avoided spicy or "gassy" 
dishes.  He said that the only thing that controlled his 
bowels was Valium which he took at bedtime.  

The veteran related that he needed timed regular meals for 
breakfast and lunch, but that he could be flexible with 
dinner and that this did not interfere with bowel movements.  
He described a starchy bland diet consisting primarily of 
potatoes, noodles, spaghetti and noodle soups which he said 
agreed with him more, and reduced his risk of having 
recurrence of diarrhea.  The appellant reported that he had 
had multiple upper gastrointestinal, barium enema and 
colonoscopy studies, all of which had been normal.  He 
related that he had not noticed any blood in his stool.  Upon 
examination, the veteran was noted to weigh 192 pounds at 
68.5 inches.  The abdomen was flat with active bowel sounds.  
There was no tenderness or organomegaly.  His stool was brown 
and hematest negative.  Pertinent diagnoses of irritable 
bowel syndrome and dyspepsia were rendered.  

The veteran was most recently afforded a VA compensation and 
pension examination for compensation and pension purposes in 
March 1998.  It was reported that he denied any current 
diarrhea and stated that the last episode of such had been 
approximately two weeks prior when his diarrhea had lasted 
all day long.  He said that he had not noticed any blood in 
his stool.  The appellant described constipation and lower 
abdominal pain in the early morning which sometimes woke him 
up around 3:00 in the morning.  He noted that the discomfort 
lasted a few minutes and was sometimes relieved with an 
antacid and medication he had been prescribed.  The veteran 
stated that he had daily episodes of nausea lasting a few 
minutes which occurred repeatedly without any relationship to 
intake of meals.  He said that the nausea dissipated 
spontaneously.  It was noted that he did not report any 
episodes of vomiting, abdominal bloating, or excessive 
belching.  

Upon examination, the veteran was noted to weigh 189 pounds.  
The abdomen was soft, nondistended and nontender with no 
palpable organomegaly or guarding.  The appellant's stool was 
hematest negative.  Results of gastrointestinal diagnostic 
testing from February 1998 and November 1997 were reviewed.  
A pertinent impression of recurrent episodes of diarrhea, 
occasionally alternating with constipation, transient 
episodes of nausea but with no vomiting; lack of any 
objective signs on physical examination, with normal upper 
gastrointestinal/small bowel series and a barium enema.  The 
examiner commented that these findings all pointed to 
irritable bowel syndrome as the likely underlying diagnosis.  
It was noted that there was no evidence of anemia and no that 
further evaluation was recommended from a gastrointestinal 
standpoint at that time. 

Analysis

The evidence clearly indicates that that the veteran has 
recurring diarrhea and occasional constipation associated 
with his service-connected irritable bowel syndrome, as well 
as some abdominal discomfort.  He stated upon most recent VA 
examination in March 1998 that he had had diarrhea 
approximately two weeks before which had lasted the entire 
day.  However, as will be explained below, the evidence does 
not show that the veteran's service-connected disability is 
more severely disabling than the currently assigned 
disability evaluation contemplates. 

A review of the evidence as a whole discloses that the 
veteran does complain of abdominal discomfort.  However, the 
standard that must be met for the service-connected 
disability to be rated as 30 percent disabling is that the 
abdominal distress be "more or less constant."  When the 
veteran was evaluated on the two most recent occasions, it 
was not recorded that he complained of any ongoing abdominal 
distress.  While recurrent episodes of diarrhea, occasionally 
alternating with constipation was diagnosed in March 1998, it 
is not demonstrated that more or less constant abdominal 
distress was indicated.  The appellant related at that time 
that he had stomach pain early in the morning which lasted 
only a few minutes and was relieved by antacids.  It was 
noted that he did not report any episodes of vomiting, 
abdominal bloating, or excessive belching.  Physical 
examination and diagnostic studies of the abdomen have been 
reported to be within normal limits.  It appears that the 
veteran's primary symptom is recurring diarrhea.  However, 
the  overall disability picture does not suggest bouts of 
diarrhea so frequent or prolonged that his disability may be 
characterized as severe.  The relative stability of the 
veteran's weight, together with evidence indicating that 
diarrhea is episodic only and that it is well controlled with 
medication and diet suggest that the disability is not 
severe.  The Board thus finds that the appellant's service-
connected irritable bowel syndrome is more appropriately 
characterized as moderate warranting a 10 percent disability 
evaluation.  Absent a finding of more severe disability which 
documents more or less constant abdominal distress, a 
disability rating in excess of 10 percent is not warranted.  
Consequently, there is no medical question of such complexity 
or controversy involved to warrant an opinion from an 
independent medical expert.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule. 

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.



ORDER

An increased rating for irritable bowel syndrome is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

